DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  MICHAEL JAMES RAULERSON,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D22-429

                         [September 1, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael J. McNicholas, Judge; L.T. Case No.
2017000225CFAXMX.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg and
Karen E. Ehrlich, Assistant Public Defender, West Palm Beach, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and MAY, JJ., concur.


                         *          *          *

  Not final until disposition of timely filed motion for rehearing.